Citation Nr: 9923040	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1966 to April 
1970.  This appeal arises from an April 1993 rating decision 
of the Philadelphia, Pennsylvania, Regional Office (RO).  In 
this decision, the RO denied the veteran's request for an 
evaluation of his service-connected post-traumatic stress 
disorder (PTSD) in excess of 30 percent disabling.  The 
veteran appealed this decision.


FINDINGS OF FACT

1.  All evidence required for an equitable decision of the 
issue on appeal has been obtained.

2.  The veteran's PTSD is characterized by moderate symptoms 
of recurrent flashbacks, intrusive thoughts, nightmares, 
difficulty sleeping, exaggerated startle response, 
hypervigilance, isolation from others not in his immediate 
family, anger outbursts , homicidal ideation, anxiety 
attacks, depression, survivor's guilt, and industrial 
impairment.


CONCLUSION OF LAW

An increased evaluation, in excess of 30 percent disabling, 
is not warranted for the veteran's service-connected PTSD.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
Diagnostic Code 9411 (Effective prior to, and on, November 7, 
1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

By rating decision of October 1997, the RO granted service 
connection for the veteran's PTSD.  This disorder was 
evaluated under the U. S. Department of Veterans Affairs (VA) 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
Diagnostic Code (Code) 9411 as 10 percent disabling and was 
made effective from December 1984.  This award was confirmed 
and continued in a rating decision of April 1988.  In a Board 
decision of September 1988, the veteran was granted an 
increased evaluation to 30 percent disabling under Code 9411.

In January 1993, the veteran filed a claim for an increased 
evaluation for PTSD.  He claimed that his PTSD had gotten 
worse in recent years and required the use of medication in 
order to alleviate its symptoms.

A few days later, the veteran submitted a private 
psychological evaluation dated in November 1992.  It was 
noted that the veteran resided with his spouse and son.  He 
worked as a self-employed "orthopedist."  The examiner 
noted that the veteran had feelings of numbness, anxiety, 
anger, and guilt at a level of "great intensity."  The 
veteran claimed that he withdrew from personal relationships 
for fear he would lose people to whom he had become very 
close.  He was deeply concerned about his inability to relate 
to people including former friends, family members, and his 
spouse.  The veteran had frequent flashbacks to his 
experiences in Vietnam, especially an episode in which he was 
wounded.  He also experienced a great deal of sleeplessness 
due to nightmares about Vietnam.  It was noted that loud 
noises, helicopters, and some odors caused the veteran to 
experience intrusive thoughts about Vietnam.  He asserted 
that he found it difficult to concentrate and, on occasion, 
had mental confusion.  The veteran claimed that his 
psychiatric symptoms would aggravate his feelings of pain 
from his physical disabilities.  He complained of episodes of 
anger and homicidal thoughts, but acknowledged that he had 
controlled these thoughts and did not fear losing control.  
On examination, the veteran's speech was fluent and coherent.  
His affect was neutral.  There was no indication of suicidal 
ideation, but homicidal ideation was present at times with no 
intent.  It was commented by the examiner that the veteran's 
description of "depression" was actually anxiety.  The 
physician reported that the veteran had been prescribed 
medication for his psychiatric complaints which had made the 
veteran less labile and lessened his frequency of 
unpredictable outbursts of anger.  However, there was still 
some "floating" anxiety.  It was opined by the examiner 
that the veteran was "especially withdrawn and would, no 
doubt, be virtually unemployable if it were not for the fact 
that he is able to work alone and to avoid close personal 
interaction."  The diagnosis was severe PTSD.

A VA psychiatric examination was provided to the veteran in 
February 1993.  The veteran complained that his psychiatric 
problems had become progressively worse over the years.  He 
noted symptoms of nightmares and flashbacks that had become 
more intense in recent years.  The veteran claimed that he 
had destroyed one relationship after another and was unable 
to deal with people in general.  He alleged that he had no 
feelings for other people outside of his immediate family.  
The veteran asserted that he had worked alone for 14 years 
except for his father who helped with his business.  The list 
of the veteran's complaints included trouble sleeping, 
nightmares, unpredictable anger, flashbacks, trouble getting 
along or working with others, mind "wonders", self-
destructive behavior, anxiety attacks for no apparent cause, 
and pain from physical wounds exacerbated his psychiatric 
symptoms.  The examiner elicited more details of the 
veteran's symptoms.  His nightmares occurred two to three 
times a week and the paresthesia in his injured arm sometimes 
triggered flashbacks.  Other triggers included radio, 
television, and helicopter sounds, and a sensitive startle 
reaction was associated with these stimuli.  The veteran 
claimed that he was depressed and described this feeling as 
not caring and being tired.  He asserted that he avoided 
other people especially crowds.  The veteran complained of 
being irritable a lot, but controlled his temper.  However, 
he asserted that there were times when he would loose his 
temper for no reason at all.  He noted that this loss of 
temper resulted in ranting and raving, but no physical 
violence.  The veteran denied legal problems, alcohol use, 
drug use, hearing voices, and paranoid thoughts.  He was 
reported to have run a business for the past 14 years that 
fitted orthopedic braces.  The veteran claimed that he had 
problems dealing with subordinates and tended to frequently 
fire people.  He lived with his spouse and son and felt 
content and satisfied with his home life.  The veteran 
asserted that his family "put up" with him.  He claimed to 
stay home most of the time and on good days would fix things 
about the home.  It was noted that the veteran had received 
psychiatric treatment since 1987 and was currently taking 
medication for these symptoms.  On examination, the veteran 
was noted to be neatly dressed with a somber demeanor.  He 
was articulate, calm, and alert.  The veteran's concentration 
seemed unimpaired and he was oriented.  There was no evidence 
of active psychosis.  He was mildly depressed, particularly 
with a lack of motivation.  The impression was moderate PTSD 
that did not impair the veteran's ability to continue with 
his current employment.

By rating decision of April 1993, the RO denied an increased 
evaluation for the veteran's PTSD.  It was determined that 
the veteran's symptomatology did not warrant an evaluation in 
excess of 30 percent disabling under the criteria then in 
effect at Code 9411.  The veteran submitted a NOD with this 
decision in October 1993.  He claimed that he had recently 
experienced a heart attack.  

Also attached to the veteran's NOD was an examination report 
by his private psychologist dated in September 1993.  It was 
noted that the veteran had been unemployed for an extensive 
period of time in the past year due to his heart attack and 
heart surgery.  The veteran claimed that he still experienced 
a great deal of pain as a result of a service-connected 
gunshot wound to his right upper extremity.  It was noted by 
the examiner that the veteran still experienced a great deal 
of survivor's guilt over leaving his unit in combat.  He also 
had a great deal of stress resulting from his PTSD.  The 
examiner reported that the veteran had returned to therapy on 
the recommendation of his cardiologist in order to reduce his 
level of stress and anxiety.  The veteran claimed that he 
continued to withdraw from close personal relationships.  He 
did acknowledge that he had a few close friends who had been 
Vietnam veterans, but otherwise, had no close friendships.  
The veteran asserted that he had difficulty relating to his 
spouse, other friends, and family.  He complained of frequent 
flashbacks and nightmares about his Vietnam experiences.  The 
veteran also had symptoms of hyper-alertness in response to 
helicopters and loud noises.  He claimed that he had 
difficulty concentrating and on occasion had mental 
confusion.  The examiner noted that the veteran's psychiatric 
and physical disabilities exacerbated one another.

In his substantive appeal of January 1994, the veteran noted 
his disagreement with the facts noted in a recent statement 
of the case (SOC).  He claimed that he had no relationships 
or friends outside of his family and commented that he did 
not know how much longer his family would put up with him.  
The veteran further commented that he had no employees in his 
business except for part-time help from family members.  He 
asserted that he worked alone and that his business had not 
grown in the last 10 years.  The veteran claimed that he went 
from "week to week" and that for all intents and purposes 
he was unemployable.  He alleged that his anxiety was a daily 
problem and it was getting harder for him to control his 
temper even around his family.  The veteran contended that 
both his lay evidence and the reports of his private 
physicians had confirmed that his PTSD was worse then 30 
percent disabling.

Another VA psychiatric examination was provided to the 
veteran in September 1995.  It was noted by the examiner that 
the veteran's claims file was not available for review.  The 
veteran noted that he worked in his own business making 
braces, but his service-connected right upper extremity 
disability had recently become worse and he did not expect to 
stay in business any longer.  He claimed that he had last 
received psychiatric therapy two years before.  The veteran 
asserted that the treatment and medication given him to 
alleviate his PTSD symptoms had not worked.  He complained of 
restless sleep and nightmares that occurred three times a 
week.  The veteran asserted that certain sounds caused 
flashbacks and the pain from his service-connected disability 
caused intrusive thoughts of Vietnam that in turn would lead 
to anxiety attacks.  He complained of overeating when upset.  
The veteran claimed that he could not relate to people and 
could never work with others.  He noted that he had no 
friends and stayed to himself becoming depressed and 
helpless.  On examination, the veteran was suitably dressed 
and markedly tense.  He was coherent and gave relevant 
answers.  The veteran was oriented and his memory was intact.  
His affect was depressed with helplessness and his insight 
and judgment were fair.  There were no psychotic symptoms 
elicited during the examination.  The diagnosis was PTSD and 
the examiner assigned a Global Assessment of Functioning 
(GAF) Scale score of 40.

In June 1997, the local VA Medical Center responded to the 
RO's request for the veteran's treatment records.  It was 
reported that there were no records available for the 
veteran.

The veteran was given a VA psychiatric examination in January 
1997.  It was reported that the veteran was still married to 
the same spouse for the last 22 years.  He continued to be 
self-employed making orthopedic braces.  The veteran reported 
that he worked from 30 to 50 hours a week and enjoyed this 
employment.  He claimed that his work ability was being 
interfered with by traumatic arthritis in his right hand.  
The veteran reported anxiety attacks on a daily basis that 
included symptoms of shortness of breath, cold sweat, and a 
"dropping feeling" in the pit of his stomach.  He 
acknowledged that he did not know if these symptoms were the 
result of his heart condition or his PTSD, but noted that 
these attacks were frequently triggered by recollections of 
Vietnam.  The veteran complained of recurrent nightmares 
about his Vietnam experiences two to three times a week.  He 
claimed that this caused him difficulty falling asleep and 
staying asleep.  In order to avoid his PTSD symptoms, the 
veteran claimed that he avoided thoughts and things that 
reminded him of Vietnam.  He also complained of a feeling of 
detachment from others, difficulty concentrating, 
hypervigilance, depression, and exaggerated startle response.  
He denied psychotic symptoms and suicidal thoughts.  The 
veteran asserted that he had received private psychiatric 
therapy for the last eight years but was not currently taking 
medication for his PTSD symptoms.  He denied any history of 
drug or alcohol abuse.  On examination, the veteran was well-
groomed and well-spoken with no cognitive impairment.  His 
affect was appropriate and he was moderately depressed 
without thoughts of suicide.  The diagnosis was PTSD with a 
GAF score from 60 to 65.

A RO rating decision of February 1997 denied an evaluation 
for the veteran's PTSD in excess of 30 percent disabling.  
This rating decision noted the criteria for evaluating PTSD 
found at Code 9411 effective prior to, and on, November 7, 
1996.  It was determined that neither criteria was more 
favorable to the veteran in regards to an award of an 
increased evaluation.  The veteran was sent a copy of this 
rating decision with a cover letter in March 1997.  




II.  Applicable Criteria.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (1998).  The 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling was changed, effective November 7, 1996.  
To that extent, the record shows that the veteran has had 
notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs (Secretary) to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  Accordingly, the 
version most favorable to the appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. 
§ 4.129 (1995).  The severity of disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful employment and 
decrease in work efficiency.  The VA could not under evaluate 
the emotionally sick veteran with a good work record, nor 
could it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It was for that reason that great emphasis was 
placed upon the full report of the examiner which was 
descriptive of actual symptomatology.  The record of the 
history and complaints was only preliminary to the 
examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (1995).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(1998).

The veteran is currently assigned a 30 percent disability 
rating for PTSD.  Prior to November 1996, a 30 percent 
evaluation was assigned when there was a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people, and that psychoneurotic 
symptoms resulted in such a reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was 
assigned when the ability to establish and maintain effective 
or favorable relationships was considerably impaired, and, by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. Part 
4, Diagnostic Code 9411.  (Effective prior to November 7, 
1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases for its 
decision.  38 C.F.R. § 7104(d)(1) (West Supp. 1999).  In a 
precedent opinion dated November 9, 1993, the General Counsel 
of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West Supp. 1999).

Effective November 7, 1996, a 30 percent rating is assignable 
for PTSD that results in occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411 
(Effective November 7, 1996).


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well grounded if the claimant 
asserts that a disorder for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran asserted that his 
service-connected PTSD is worse than currently evaluated, and 
he has thus stated a well-grounded claim.  The Board is also 
satisfied that the requirements for the duty to assist in 
this issue have been accomplished.  The VA examiner of 
September 1995 noted that the veteran's claims file was not 
available for review.  This omission was corrected by the RO 
when it provided the veteran with a subsequent comprehensive 
examination in January 1997 based on the veteran's medical 
history.  As noted above, since the veteran filed his claim 
for an increased evaluation for PTSD prior to November 7, 
1996, the VA must evaluate his claim under both the old and 
new criteria found at Code 9411.  In the present case, the RO 
accomplished this in its rating decision of February 1997.  
The veteran was notified of this decision in March 1997 and 
provided with both the old and new applicable criteria.  The 
veteran and his representative have been provided the 
opportunity to review the February 1997 decision and 
subsequently present arguments in his behalf.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Robinette v. Brown, 8 
Vet. App. 69 (1995).  Based on the above analysis, the 
undersigned finds that there is no further duty to assist the 
veteran under the provisions of 38 U.S.C.A. § 5107(a).

A review of the evidence indicates that the veteran's PTSD 
has resulted in recurrent flashbacks, intrusive thoughts, 
nightmares, difficulty sleeping, exaggerated startle 
response, hypervigilance, isolation from others not in his 
immediate family, anger outbursts, homicidal ideation, 
anxiety attacks, depression, and survivor's guilt.  He has 
consistently noted nightmares occurring three times a week 
and daily anxiety attacks.  The veteran has required 
continuous therapy for his symptoms and it appears that 
medication has failed to alleviate these symptoms.

Regarding the veteran's social adaptability, it appears that 
he has no friends or associations outside of his family.  
However, he has been able to maintain a marriage for over 22 
years and a relationship with his child.  The veteran claimed 
in September 1995 that his industrial adaptability was so 
impaired that he would soon have to quit his self employment.  
However, on subsequent examination in January 1997 the 
veteran had been able to continue to work at his self 
employment and even indicated that he enjoyed this work.  In 
fact, the veteran's statements indicate that the major 
interference in his ability to perform his current job is 
from his service-connected physical disability, not his PTSD.  
The evidence also shows that the veteran has maintained his 
same business for many years.  It is apparent that the 
veteran works alone and his therapist opined in November 1992 
that he would be unemployable if he had to work with other 
people.  The veteran has also claimed to have problems with 
concentration and occasional mental confusion.  However, on 
examination the veteran has consistently been found not to 
have problems with concentration, memory, or orientation.

Regarding the overall severity of his PTSD symptoms, his 
private psychologist has evaluated it as being severe in 
November 1992.  In subsequent VA examinations, these symptoms 
have tended to be termed moderate.  His worst GAF score in 
recent years was 40 in September 1995 and his best was 65 in 
January 1997.  A significant fact regarding the September 
1995 evaluation was that it was not based on a review of the 
veteran's entire medical history and, therefore, carries less 
probative value.  The score of 40 denotes a major impairment 
in social and work relationships and the score of 65 denotes 
moderate to mild symptoms.  Based on this evidence, it 
appears the veteran's PTSD symptoms have improved in the most 
recent years.

Turning to the rating criteria, the veteran has been able to 
maintain effective and favorable relationships with his 
family.  This is also apparent in his work to the extent he 
is able to maintain a client base for his orthopedic 
products.  While the veteran does have impairment in his 
social and industrial abilities, this impairment has not 
risen to a considerable level noted in the old criteria for a 
50 percent evaluation.  Based on his last examination in 
January 1997, there seems to be little current interference 
in his work by his PTSD symptoms.  There is no evidence on 
examination that his concentration or memory has been 
impaired to an extent that he cannot maintain the 
responsibilities associated with self-employment.  Even if 
the veteran cannot work with others, he has been able to 
maintain his own business in a skilled trade and tailor his 
work environment to his limitations.  Thus, the preponderance 
of the evidence shows that the veteran's PTSD has not 
resulted in a considerable impairment of his social and 
industrial relationships.  This evidence does not warrant an 
increased evaluation to 50 percent disabling under the 
criteria at Code 9411 effective prior to November 7, 1996.

The veteran is also not entitled to an increased evaluation 
for his PTSD under the new criteria.  A review of the 
evidence does show that the veteran's PTSD has interfered 
with his affect, motivation, and mood.  To a lesser degree it 
has also interfered with his judgment.  He does have panic 
attacks on a daily basis.  However, there is no evidence on 
examination that the PTSD has resulted in inappropriate 
speech, difficulty understanding complex commands, impairment 
of memory, and impairment of abstract thinking.  In fact, the 
veteran has been able to maintain his own business in a 
skilled trade for many years.  The evidence also indicates 
that his PTSD symptoms have not resulted in his inability to 
maintain effective relationships with his immediate family 
and his clients.  Therefore, the preponderance of the 
evidence is against the award of a 50 percent evaluation for 
the veteran's PTSD under the criteria at Code 9411 effective 
on November 7, 1996.

Based on the above analysis, the undersigned finds that 
neither the criteria found at Code 911 effective prior to, or 
on, November 7, 1996, are more favorable to the veteran.  
This finding is made on the conclusion that the preponderance 
of the evidence is against an increased evaluation in excess 
of 30 percent disabling under either the old or new criteria.  
Therefore, the veteran's claim for an increased evaluation 
for PTSD is denied.




ORDER

An increased evaluation, in excess of 30 percent disabling, 
for PTSD is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

